United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     August 4, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 03-41371
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                         MARTIN PADILLA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                         (L-03-CR-216-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Padilla appeals his conviction after a jury trial for

possession with intent to distribute in excess of five kilograms of

cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Primarily, Padilla claims the evidence was not sufficient to prove

he knowingly possessed the cocaine with the intent to distribute.

     Because Padilla failed to renew his motion for a judgment of

acquittal at the close of the evidence, his sufficiency challenge

is reviewed only for a manifest miscarriage of justice.          E.g.,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
United States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004).                               “[T]he

record must be devoid of evidence of guilt or the evidence must be

so tenuous that a conviction is shocking.”                        Id.

      Padilla was found with 6.35 kilograms of cocaine hidden in a

compartment within the radiator of a vehicle he owned.                                         The

compartment    obstructed         approximately            half     of    the        radiator’s

capacity.      The    value       of    the       drugs    ranged        from       a    low   of

approximately $70,000 in Laredo, Texas, to a high of $171,000 in

Chicago, Illinois, Padilla’s destination. Padilla never questioned

the delay in the search while border patrol agents dismantled his

radiator.      Although     Padilla       testified         that    he        had    stayed    in

Monterrey,    Mexico,       the    night          before    his     arrest          because     of

automobile trouble and that a mechanic in Monterrey rebuilt his

alternator, there was no evidence of a receipt for the repair work

and there was no receipt found for a motel in Monterrey, even

though other motel receipts were found in the vehicle.

      There   was    testimony         that       the   blockage         in    the      radiator

precluded the vehicle from traveling more than 40 to 45 miles per

hour and that the vehicle would not be expected to make it from

Monterrey to Laredo at higher speeds; however, Padilla testified

that he drove 55 to 60 miles per hour and that the vehicle did not

overheat.     The jury could have inferred that Padilla’s story was

implausible and found incredible any alternative explanation for

how   the   drugs    came   to    be    in    Padilla’s       radiator          without        his


                                              2
knowledge.     The evidence of Padilla’s knowledge and intent is not

so tenuous that his conviction is shocking, and affirmance of the

conviction would not result in a manifest miscarriage of justice.

See Avants, 367 F.3d at 449; United States v. Villarreal, 324 F.3d

319, 324 (5th Cir. 2003); United States v. Cano-Guel, 167 F.3d 900,

905 (5th Cir. 1999); United States v. Resio-Trejo, 45 F.3d 907, 913

(5th Cir. 1995).

     Padilla    conclusionally    asserts    that   a   government   witness

failed    to   meet   the   requirements    of   Daubert   v.   Merrell    Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), to testify as an

expert. This issue is deemed abandoned due to inadequate briefing.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R.

APP. P. 28(a)(9).

     Padilla argues that his trial counsel rendered ineffective

assistance by stipulating to the type and quantity of the substance

seized.    We decline to review this issue on direct appeal.               See

United States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

                                                                AFFIRMED




                                     3